Case: 18-50228   Document: 00514732975   Page: 1   Date Filed: 11/21/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                No. 18-50228                  United States Court of Appeals

                             Conference Calendar
                                                                       Fifth Circuit

                                                                     FILED
                                                            November 21, 2018

UNITED STATES OF AMERICA,                                       Lyle W. Cayce
                                                                     Clerk
                                         Plaintiff-Appellee

v.

ARMANDO SIQUEIROS,

                                       Defendant-Appellant

_______________________________

Consolidated with 18-50244

UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee
v.

CARLOS IVAN ALEMAN-GALINDO,

                                       Defendant-Appellant


                Appeals from the United States District Court
                      for the Western District of Texas
                          USDC No. 2:17-CR-910-1
                          USDC No. 2:17-CR-652-1
     Case: 18-50228      Document: 00514732975         Page: 2    Date Filed: 11/21/2018


                                         No. 18-50228
                                       c/w No. 18-50244


Before DAVIS, JONES, and DUNCAN, Circuit Judges.

PER CURIAM: *
       The Federal Public Defender appointed to represent Carlos Ivan
Aleman-Galindo, also known as Armando Siqueiros, has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Aleman-Galindo has not filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeals present no nonfrivolous issue for
appellate review.      Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEALS ARE DISMISSED. See 5TH CIR. R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2